Dear Mesdames Matherne and Poirrier:
Your opinion request of the Attorney General asked the following question with regard to the school board:
     Can the St. James Parish School Board pay $7.00 per square to publish school board minutes in two local newspapers, The News Examiner and The Enterprise?
You further state that the owner of these two newspapers has offered the legal rate of $5.00 per square to publish the minutes in one paper or a combined rate of $7.00 per square for publication in both of these papers.
LSA R.S. 43:147 controls your situation and in our opinion limits the compensation to $5.00 per square for the minutes. That statute reads in pertinent part, as follows:
R.S. 43:147 Compensation for printing
     A.  The police juries, municipal corporations, and school boards through the state, may, at their option, have their official proceedings published by contract, which contract may not provide for a cost in excess of the maximum amounts hereinafter provided for. . . .
     B. When the publication of proceedings is not done by contract providing for a lesser amount, the cost of advertisement in all parishes which do not contain a city of over one hundred population shall not exceed the rate of five dollars per square of one hundred or a fraction thereof.  [Emphasis added]
The St. James Parish School Board is covered by this statute.  The proposition offered the Board at $7.00 per square for two newspapers, may be a good deal, but in our opinion, is prohibited by the above referenced statute.
Trusting the above answers your question, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr